LEVIN H. CAMPBELL, Chief Judge.
On July 25, 1978, Amaldo Dario Rosado and Carlos Soto Arrivi were shot and killed by police on a mountain site in Puerto Rico known as Cerro Maravilla. The two men, both of whom were members of the Puerto Rico independence movement (independen-tistas), had gone to Cerro Maravilla apparently intending to blow up or otherwise sabotage a television tower located on the mountain. The police reported after the event that Rosado and Soto Arrivi met their death in a shootout while resisting arrest.
In part because of its political overtones, the Cerro Maravilla incident drew immediate and intensive scrutiny from politicians, the media, and the public.1 This scrutiny escalated as details emerged suggesting that the two independentistas may have been murdered, their deaths occurring after they had surrendered to the police. Although the attention given the shootings took many forms, the most visible were the hearings conducted by the Senate of Puer-to Rico throughout much of 1983. The hearings, televised and widely followed throughout the island, reached their climax with the testimony of Jose Montanez Ortiz, Carmelo Cruz Arroyo, and Miguel Cartage-na Flores. These men, members of the police force who were involved in the Cerro Maravilla operation, testified in substance that Rosado and Soto Arrivi were captured and fully subdued, only then to be beaten and ultimately killed by a shotgun blast fired at close range. Their testimony also indicated that the police went to Cerro Ma-ravilla with orders to kill Rosado and Soto Arrivi, and that the officers agreed upon a false version of the events to present to the public. The media reported in great detail every revelation made at the hearings.2
As part of the examination of the shootings, two federal grand juries launched investigations into whether the police conduct had violated any federal statutes. From December 14, 1979 to November 18, 1983, appellants in this case, all of whom were members of the intelligence division of the Police of Puerto Rico and allegedly present at Cerro Maravilla when the shootings occurred, testified before the grand juries. During an overlapping period, October 18, 1979 through April 2, 1980, at least seven of the nine appellants were deposed in a civil action brought by the survivors of Rosado and Soto Arrivi in the United States District Court for the Dis*730trict of Puerto Rico alleging violations of the decedents’ federally-protected rights.
On February 6, 1984, a federal grand jury for the District of Puerto Rico returned a 44 count indictment against appellants and Luis Reveron Martinez, a member of the police force whose appeal is not before us. Count 1 of the indictment charged appellants with violating 18 U.S.C. § 371 by conspiring (1) to obstruct justice and a criminal investigation; (2) to give false testimony in depositions and before federal grand juries; and (3) to suborn perjury. The count alleged that appellants engaged in the conspiracy to “prevent the citizens of Puerto Rico and law enforcement authorities of Puerto Rico and the United States from learning that Arnaldo Dario Rosado and Carlos Soto Arrivi had been unlawfully brutalized and killed by officers of the Police of Puerto Rico____” The remaining counts of the indictment charged each appellant with two or more substantive counts of perjury, or suborning perjury, for testimony given before the federal grand juries or in depositions taken in the federal civil rights action, in violation of 18 U.S.C. §§ 1621-1623.
In August of 1984, the district court granted appellants’ motion for continuance, citing the extensive and prejudicial publicity that had surrounded the case. The court was concerned that in the ensuing months the Cerro Maravilla shootings would receive heightened attention because of the gubernatorial election scheduled for November of that year. Relying on evidence produced at the legislative hearings, some members of the Puerto Rico Senate, a body controlled by a political party hostile to incumbent governor Romero Barcelo, claimed that the government had participated in the cover-up of the shootings — a charge that propelled the Cerro Maravilla incident into the center of the 1984 gubernatorial campaign. The district court feared that until the elections were over, the degree of publicity would make it impossible for appellants to receive the fair and impartial trial guaranteed by the United States Constitution. The court set forth its reasons for these concerns in a comprehensive opinion. United States v. Perez-Casillas, 593 F.Supp. 794 (D.P.R.1984). Two months after the election, which resulted in the defeat of the incumbent governor, appellants moved for a second continuance, arguing that the prejudicial publicity had not abated, making a fair trial still impossible. The same judge who had granted the previous continuance denied, without opinion, any further one.
After an extensive voir dire beginning on February 5, 1985 and concluding on February 28, 1985, the trial began. On March 28, 1985, the jury returned verdicts of guilty on 36 of the 44 counts.3 Following sentencing, appellants filed a timely notice of appeal and now assign various errors. For the reasons hereinafter stated, we reverse each of Colon Berrios’ convictions (Counts 1, 37, and 38), while we affirm as to the remainder.
I. PRETRIAL PUBLICITY
All appellants contend that their due process rights were violated by the district court’s refusal in January 1985 to continue the trial one more time. They argue that the Puerto Rico media had given so much attention to the investigation of the Cerro Maravilla shooting, and appellants’ alleged cover-up, as to make it impossible for appellants to receive an impartial trial as guaranteed by the United States Constitution. We do not find reversible error.
We begin by agreeing with appellants and with our dissenting brother that public exposure in Puerto Rico to the details and personalities of the Cerro Maravilla affair was almost universal. When the district judge granted an initial continuance of the trial on August 22, 1984, she called “Cerro Maravilla the media event of the years 1983-1984.” 593 F.Supp. 794, 798. The court went on to declare that the shootings were one of the most heavily debated issues of the local electoral campaign in 1980; that in 1983 the Senate of Puerto Rico had held widely followed, televised *731public hearings on the shootings in which a version of the facts emerged that contradicted the position adopted by the police officers; and, most importantly, that the press, radio, and television coverage of the story, including the senate investigation, was so extensive that “defendants, in effect, stood trial before an entire community and guilt was adjudicated without the constitutional protections afforded a criminal defendant in a court of law____” Id. at 805. Recognizing that the intensive publicity was unlikely to abate prior to the November 1984 gubernatorial election, the court declined to proceed with the trial in the summer of 1984, ordering a continuance until February 1985.
In January 1985, appellants moved for a second continuance, contending that because of the election, the public attention given the shootings had actually escalated. Not only had Cerro Maravilla been the central issue of the recently concluded campaign, the new governor, Hernandez Colon, who had charged his opponent with abetting the coverup allegedly carried on by defendants, was said in his inaugural address to have “proclaimed the ‘entrapment and summary execution of two young independence supporters by police at Cerro Ma-ravilla.’ ” Among the documents appellants presented to show that press coverage had not diminished significantly was a 17-page appendix listing by title and date the newspaper articles and television programs focusing on the shootings and related events that had appeared since the court’s August 1984 order. Nevertheless, in a footnote order dated January 18, 1985, the district court denied appellants’ motion and set the case for trial on February 5, 1985.
It would have been preferable for the district court, when denying the motion for a second continuance, to have stated its reasons, and, in particular, to have indicated in what respects the prejudicing conditions existing in August 1984 had abated. From the act of denial itself, however, we may assume that the judge, herself a resident of Puerto Rico and the same judge who had continued the case earlier after making extensive findings as to the atmosphere then, felt that the climate had sufficiently improved to permit a fair trial. By February 1985 the election, in which Cerro Maravilla played a major role, had ended. The trial, moreover, was preceded by a 17-day voir dire during which approximately 195 prospective jurors were questioned extensively as to his or her feelings concerning the Cerro Maravilla events and the defendants.4 During the voir dire the court had a further opportunity, by listening to the venire persons’ responses and observing their demeanor, to determine whether an impartial jury could be obtained. Sixteen jurors, including alternates, were finally selected, all of whom indicated that they could render an impartial verdict. They were sequestered during the trial.
We believe, for reasons hereinafter discussed, that the trial itself and the court’s refusal to grant a second continuance did not violate appellants’ constitutional rights.
Analysis of the case law indicates that, for the publicity surrounding the Cerro Maravilla incident and the investigation to have infringed the protections afforded by the due process clause and the sixth amendment, appellants must demonstrate at least one of the following: (1) the trial itself was conducted in a “circus like” atmosphere; (2) the actual jurors who sat on the case possessed fixed opinions that prevented them from judging impartially the guilt or innocence of the defendants; or (3) the community was so saturated with inflammatory publicity as to call into question the jurors’ assertions and require us to presume their partiality. We discuss in turn each of these theories as applied here.
A. Trial Atmosphere
The Supreme Court has indicated that it will vacate a conviction tied to a trial *732“entirely lacking in the solemnity and sobriety to which a defendant is entitled in a system that subscribes to any notion of fairness and rejects the verdict of a mob.” Murphy v. Florida, 421 U.S. 794, 799, 95 S.Ct. 2031, 2036, 44 L.Ed.2d 589 (1975); accord Sheppard v. Maxwell, 384 U.S. 333, 86 S.Ct. 1507, 16 L.Ed.2d 600 (1966); Estes v. Texas, 381 U.S. 532, 85 S.Ct. 1628, 14 L.Ed.2d 543 (1965). In both Estes and Sheppard, the impact of the media’s presence and conduct in the courtroom was found to have created a circus-like atmosphere that deprived defendants of the “judicial serenity and calm” essential to a fair trial. The Court took note of the judge’s failure, in each case, to shield the jurors from public pressure once the trial began. See Sheppard, 384 U.S. at 353, 86 S.Ct. at 1517 (“the judge’s failure to insulate [the jurors] from reporters and photographers ... exposed them to expressions of opinion from both cranks and friends”); Estes, 381 U.S. at 545, 85 S.Ct. at 1634 (televised trial exposed jurors to “pressures of knowing that friends and neighbors have their eyes upon them,” and the pressure of knowing that they must “return to neighbors who saw the trial themselves”).
Nothing in appellants’ trial resembled the conditions criticized in Estes and Maxwell. Insofar as the record can reveal, the proceedings were conducted with dignity and impartiality, containing none of the circus-like aspects the Supreme Court found troubling in Estes and Maxwell. By sequestering the jury throughout the trial, the court shielded the jurors during the period of the trial itself from exposure to media accounts and communications with and from outsiders. There is absolutely no reason to believe, therefore, that any untoward community passions spilled over into the courtroom so as to infect the trial process, or reached the jurors during the trial so as to influence them while they assessed the evidence.
B. Juror Views
The sixth amendment to the United States Constitution guarantees a criminal defendant the right to be tried “by a panel of impartial, 'indifferent’ jurors.” Irvin v. Dowd, 366 U.S. 717, 722, 81 S.Ct. 1639, 1642, 6 L.Ed.2d 751 (1961). This standard, however, does not require that
the jurors be totally ignorant of the facts and issues involved. In these days of swift, widespread and diverse methods of communication, an important case can be expected to arouse the interest of the public in the vicinity, and scarcely any of those best qualified to serve as jurors will not have formed some impression or opinion as to the merits of the case. This is particularly true in criminal cases. To hold that the mere existence of any preconceived notion as to the guilt or innocence of an accused, without more, is sufficient to rebut the presumption of a prospective juror’s impartiality would be to establish an impossible standard. It is sufficient if the juror can lay aside his impression or opinion and render a verdict based on the evidence presented in court.
Id. at 722-23, 81 S.Ct. at 1642-43; see also Patton v. Yount 467 U.S. 1025, 1037 n. 12, 104 S.Ct. 2885, 2891 n. 12, 81 L.Ed.2d 847 (1984) (the Constitution requires only that the juror “can lay aside his opinion and render a verdict based on the evidence presented in court”); Dobbert v. Florida, 432 U.S. 282, 303, 97 S.Ct. 2290, 2303, 53 L.Ed.2d 344 (1977) (“extensive knowledge in the community of either the crimes or the putative criminal is not sufficient by itself to render a trial constitutionally unfair”); id. (“one who is reasonably suspected” of committing a heinous crime “cannot expect to remain anonymous”); Murphy v. Florida, 421 U.S. 794, 800, 95 S.Ct. 2031, 2036, 44 L.Ed.2d 589 (1975) (jurors need not “be totally ignorant of the facts and issues involved”). As Justice Clark recognized in Rideau v. Louisiana, 373 U.S. 723, 733, 83 S.Ct. 1417, 1423, 10 L.Ed.2d 663 (1963) (Clark, J., dissenting), “it is an impossible standard to require [a] tribunal to be a laboratory, completely sterilized and freed from any external factors.”
Here, the court conducted a voir dire of nearly 200 potential jurors which lasted 17 days and is recorded in over 3,000 transcript pages. (The court had excused an*733other 55 venire persons upon personal hardship requests.) The voir dire was conducted by the judge, in the presence of the defendants and counsel; potential jurors were summonsed individually into the courtroom and, besides the usual questions, were examined extensively as to their knowledge of the Cerro Maravilla affair and their attitude toward those involved.5
A jury was finally selected that we must assume satisfied the district court as meeting the constitutional requirements of impartiality.6 The trial court’s determination as to the impartiality of jurors may be set aside only for manifest error. See Patton, 467 U.S. at 1031, 104 S.Ct. at 2888; Irvin, 366 U.S. at 723-24, 81 S.Ct. at 1642-44; United States v. McNeill, 728 F.2d 5 (1st Cir.1984). The “special deference” given to a trial court’s assessment of juror impartiality derives from the fundamental role “[djemeanor plays ... not only in determining juror credibility but also in simply understanding what a potential juror is saying.” Patton, 467 U.S. at 1038 & n. 14, 104 S.Ct. at 2892 & n. 14. See also Reynolds v. United States, 98 U.S. (8 Otto) 145, 156-57, 25 L.Ed. 244 (1879) (“the manner of the juror while testifying is often times more indicative of the real character of his opinions than his words____ Care should, therefore, be taken in the reviewing court not to reverse the ruling below ... except ¡n a dear case”),
Our review.of the voir dire testimony 0f the 12 jurors who sat on the cáse reveals no manifest error. To be sure, virtually all of the empanelled jurors testified to having been exposed to news or telecasts of the Puerto Rico Senate’s hearings on the shootings. None of their voir dire testimony, however, reveals significant bias against appellants. One juror appeared to have some prior suspicion of a cover-up by the police based on the televised hearings, despite his professions of impartiality.7 On the other hand, two jurors expressed a generalized kind of sympathy toward the defendants,8 and one other juror expressed a generalized doubt about the tactics of the defendants’ victims.9 The voir dire testimony of the remaining jurors shows no evidence of any preconceived opinions.10 All 12 jurors testified repeatedly on voir dire that they would base their deliberations solely on the evi*734dence adduced at trial, and that they could impartially reach a verdict. On this record, we do not find manifest error in the district court’s determination to seat the jurors as impartial, nor does the record indicate in any way that they lacked impartiality.
C. Community Sentiment
Given the propriety and decorum with which the trial was conducted, the sequestration of the jurors, and the apparent impartiality of the selected jurors as revealed in their individual voir dire responses, the only remaining question is whether the publicity surrounding the Cerro Maravilla affair created an environment so irremediably tainted that we must hold, as a matter of law, that appellants were denied a fair trial. Qur dissenting brother thinks this is so. He believes that even though appellants did not seek or wish a change of venue, they should have been granted a requested second continuance, and that denial of a continuance was a reversible error.11
As already stated, we readily accept that this case involves a publicity issue of unusual seriousness, presenting as it did charges of cold-blooded murder and police corruption that became causes celebres throughout Puerto Rico. Being a compact, insular community, Puerto Rico is highly susceptible to the impact of local media. Where, as here, an issue touches on fundamental political disagreements, involves a televised legislative investigation and charges of a government coverup, and becomes a focal point of an animated gubernatorial campaign, public attention is focused even more heavily on the island’s various media.
The issue, however, is whether the effect of the publicity, widespread as it undoubtedly was, was such as to foreclose appellants’ right to a fair trial. We see no convincing evidence of this. Were we to accept our dissenting brother’s position, appellants, who did not seek such a change of venue and made it clear on appeal they did not want one, could be insulated from trial indefinitely.
In most cases where the Supreme Court or lower courts have reversed because of publicity surrounding a criminal trial, there has been specific proof of a tainted trial process or of prejudiced jurors. The Supreme Court has indicated, however, that in very extraordinary circumstances it may disregard the jurors’ professions of impartiality and presume prejudice when the community has been overcome by widespread, highly inflammatory publicity. See, e.g., Dobbert v. Florida, 432 U.S. 282, 303, 97 S.Ct. 2290, 2303, 53 L.Ed.2d 344 (1977) (“in the absence of a ‘trial atmosphere ... utterly corrupted by press coverage’”, defendant must point to “specific portions of the record ... which would require a finding of constitutional unfairness”) (citation omitted) (emphasis supplied). As an indirect means of determining whether community prejudice resulting from publicity may have unconsciously infected the jurors who were seated, the Court has sometimes noted how many non-seated members of the venire admitted to a disqualifying prejudice. As the Court stated in Murphy v. Florida, 421 U.S. 794, 803, 95 S.Ct. 2031, 2037, 44 L.Ed.2d 589 (1975), “[i]n a community where most veniremen will admit to a disqualifying prejudice, the reliability of the others’ protestations may be drawn into question; for it is then more probable that they are part of a community deeply hostile to the accused, and more likely that they may unwittingly have been influenced by it.” Thus, in Irvin v. Dowd, 366 U.S. 717, 81 S.Ct. 1639, 6 L.Ed.2d 751 (1961), the Court reversed a murder conviction after finding a “pattern of deep and *735bitter prejudice” in the community. As support for this conclusion, the Court noted not only that eight of the twelve jurors had, before trial, admitted to believing the defendant guilty, but that 90 percent of the venire members examined on the point admitted to having some opinion as to guilt, “ranging in intensity from mere suspicion to absolute certainty.” Id. at 727, 81 S.Ct. at 1645.
In the present case, none of the seated jurors admitted at the voir dire to any such belief that defendants were guilty; and our review of the voir dire record relative to those not seated indicates that the percentage of prejudiced venire members was well below the threshold that would justify presuming bias on the part of seated jurors despite the latter’s professions of impartiality. Our dissenting brother quotes impressively from the responses of some of the more prejudiced venire members, (who, of course, did not sit as jurors), but our review indicates that of those venire members whose responses can be adequately construed on whether they had an opinion as to appellants’ guilt or innocence, approximately 25 percent admitted, in varying degrees, to believing that defendants were guilty. Roughly ten percent of the venire suggested some belief that appellants may be innocent.12 (Virtually all members of the venire admitted to some prior knowledge of the Cerro Maravilla incident and the subsequent investigation.)
Although these statistics are inherently imprecise, based as they are on the often subjective task of categorizing voir dire testimony, they provide a useful estimate of venire attitudes. In Murphy v. Florida, the Court found that 20 of the 78 venire members questioned — roughly 25 percent — were excused because they indicated an opinion as to petitioner’s guilt. In affirming the conviction, the Supreme Court stated that “[t]his may indeed be 20 more than would occur in the trial of a totally obscure person, but it by no means suggests a community with sentiment so poisoned against petitioner as to impeach the indifference of jurors who displayed no animus of their own.” 421 U.S. at 803, 95 S.Ct. at 2038. By the same token, we cannot conclude from the approximately one-quarter of the venire here who admitted to believing in appellants’ guilt that the community as a whole was so prejudiced against defendants by inflammatory pretrial publicity as to call into question the seated jurors’ assertions of impartiality.
Perhaps the strongest support for appellants’ argument that we must presume prejudice from the publicity is to be found in one case, Rideau v. Louisiana, 373 U.S. 723, 83 S.Ct. 1417, 10 L.Ed.2d 663 (1963). Rideau is the only case in which the Supreme Court has reversed a conviction based solely on the egregiousness of pretrial publicity and without specific proof that the jurors who sat — or the trial itself — were prejudiced thereby.13 Rideau *736involved a defendant, Wilbert Rideau, who robbed a bank in Lake Charles, Louisiana, kidnapped three of the bank’s employees, and killed one of them. After defendant was apprehended, he confessed on film to having committed the crime. On the day he confessed and each of the next two days,' a Lake Charles television station aired the film, reaching anywhere from one-third to two-thirds of the community’s population. Following his arraignment, Ri-deau moved for a change of venue, which the state trial court denied. Rideau was subsequently convicted and sentenced to death.
The Supreme Court overturned the conviction, holding specifically “that it was a denial of due process of law to refuse the request for a change of venue.” Id. at 726, 83 S.Ct. at 1419. The Court reasoned that given the tens of thousands of people who saw the detailed confession, “[a]ny subsequent court proceeding in a community so pervasively exposed to such a spectacle could be but a hollow formality.” Id. The Court presumed prejudice, finding it unnecessary to review the transcript of the voir dire or to take any other step to ascertain the effect the televised confession had on community sentiment.
We do not believe Rideau controls the instant appeal. First, Rideau and the other publicity cases involved defendants and crimes which the community could only view with total abhorrence. Here, however, the charged conduct, violent and brutal though it was, would not cause appellants to be seen in black and white terms by all members of the community equally. The Cerro Maravilla victims were themselves alleged terrorists, who, in going to Cerro Maravilla to blow up a television tower, adopted both means and goals many people would find distasteful. Defendants were police of previously good repute, not members of the criminal element like Ri-deau. The case was highly politicized, undoubtedly causing some in the community to view the senate investigation as a politically motivated proceeding whose findings were inherently suspect. Moreover, the question of who was at fault — the defendant police officers; their supervisors; the incumbent governor, Romero Barcelo, who was accused of covering up the incident; or the terrorists — was likely a matter both of considerable doubt and difference of opinion. Thus, it would be wrong to assume that the Puerto Rico public responded uniformly to the publicity and, as one person, stood ready to convict.14 The jurors could well have seen the trial as a genuine opportunity to hear the evidence in a reliable setting and determine, at last, the truth.
Second, the publicity present in Rideau was, in the context of the trial, more prejudicial than the publicity at issue here. In Rideau, the community was exposed within a few weeks of trial to televised replays of defendant’s own confession given soon after the kidnapping and murder. In the instant case, the public was exposed not to confessions by the defendants, but to incriminating testimony by witnesses who were granted immunity. The senate hearings that elicited this testimony occurred five years after the shootings at Cerro Maravilla and two years before the trial. These facts, while not diminishing the seriousness of the questions raised by the extensive and continuous publicity, suggest that the overwhelming lynch-mob atmosphere described in Rideau was not present. In the absence of such an atmosphere, and convinced that the trial itself was conducted fairly, we are reluctant to make a conclusive presumption of prejudice, against the evidence of the empan-elled jurors’ voir dire and the conclusion of the district court that the jury was not biased against defendants.
*737Finally, unlike Rideau, the question here is not whether it was constitutional error for a court to refuse a requested change of venue. No such change was sought, and appellants have made it clear on appeal that they did not desire one. A change of venue would have ensured a trial before jurors without previous knowledge of the Cerro Maravilla affair.15
It is true that this circuit earlier observed that “Puerto Rico is singularly unsuited to a change of venue____” In re San Juan Star Co., 662 F.2d 108, 117 (1st Cir.1981). But this observation, in the context made, was not a major pronouncement. At issue in San Juan Star was the validity of protective orders issued by the district court at an earlier stage in the civil rights case arising from this same incident. Because the orders limited the press’s access to deposition testimony, the court’s review included an inquiry as to whether measures less restrictive of first amendment rights could preserve the fairness of any upcoming criminal trial. In that context, the court made the quoted observation. In the same sentence, the court noted the unsuitability of granting a continuance: “postponement of a trial of such urgent proportions could seriously jeopardize important interests in its resolution.” 662 F.2d at 117. Given the latter reference, it is clear the venue comment in San Juan Star falls short of supporting appellants’ argument that, in Puerto Rico, a continuance is the preferred mechanism for shielding criminal trials from the effects of adverse publicity. While we recognize the problems associated with a change in venue, it remains a feasible option for a Puerto Rico accused confronted with publicity at home.
Courts have held that a motion for a change of venue is the preferred remedy where a community has been saturated with publicity adverse to the defendant. Finnegan v. United States, 204 F.2d 105, 110 (8th Cir.) (“[Njewspaper publicity tending to excite public prejudice against a defendant is not usually considered as a sufficient reason for granting an application for continuance____ [Tjhere was no application for a change of venue, which is usually considered the correct remedy in such situations.”), cert. denied, 346 U.S. 821, 74. S.Ct. 36, 98 L.Ed. 347 reh. denied, 346 U.S. 880, 74 S.Ct. 118, 98 L.Ed. 387 (1953). See also Dennis v. United States, 302 F.2d 5, 8 (10th Cir.1962) (“In ruling on Travis’ pretrial motions for severance and continuance on the grounds of prejudicial publicity, the trial court indicated that the proper remedy was change of venue, and invited such motion.”), rev’d on other grounds, 384 U.S. 855, 86 S.Ct. 1840, 16 L.Ed.2d 973 (1966). Cf. United States v. Pfingst, 477 F.2d 177, 185-86 (2d Cir.) (fact that “[ajppellant never moved for a change of venue” supports trial judge’s denial of motion for new trial based on prejudicial publicity), cert. denied, 412 U.S. 941, 93 S.Ct. 2779, 37 L.Ed.2d 400 (1973).
Application for a continuance rather than a change of venue is particularly disfavored where, as here, there is little reason to believe that the prejudicial publicity complained of will abate within a foreseeable period:
The denial of a motion for an indefinite or substantial continuance predicated upon widespread adverse pretrial publicity about a defendant is all the more warranted when, as here, there is sound reason to believe that the defendant will continue to be a controversial, publicity-invoking figure and, hence, that there is little assurance that the passage of time will result in an abatement or subsidence of critical publicity in the foreseeable future.
United States v. Hoffa, 156 F.Supp. 495, 500 (S.D.N.Y.1957). Cf. United States v. *738Marcello, 280 F.Supp. 510, 519 (E.D.La. 1968) (“[D]ue to the continuing nature of the prejudicial publicity in this area, ... nothing is gained by a continuance under such circumstances, except to delay the inevitable, and it is improper to grant the continuance in such a situation because it does not obviate the difficulty.”).16
We are aware of only one case in which the district court’s refusal to grant a continuance led the circuit court to order a new trial, Delaney v. United States, 199 F.2d 107 (1st Cir.1952). Unlike the instant case, Delaney involved “massive pre-trial publicity, on a nationwide scale,” id. at 113, stemming from public hearings conducted by the United States Congress about a series of similar crimes around the country. There, a change of venue would have provided no relief from the effects of adverse publicity, such that, “under the circumstances of this case we do not think that the defendant’s appeal stands any worse for failure on his part to apply for a change of venue.” Id. at 116.
In addition, the source of the court’s order in Delaney lay not in “the rock-bottom requirements of the due process clause of the fourteenth amendment,” but in the appellate courts’ supervisory power for “establishing and maintaining civilized standards of procedure and evidence” in the federal courts. Id. at 113. In choosing to exercise its supervisory power, the court placed great emphasis on the fact that the hearings giving rise to the prejudicial publicity had been staged by a coordinate branch of the same government to which the trial court belonged:
If the United States, through its legislative department ... chooses to hold a public hearing inevitably resulting in such damaging publicity prejudicial to a person awaiting trial on a pending indictment, then the United States must accept the consequence that the judicial department, charged with the duty of assuring the defendant a fair trial before an impartial jury, may find it necessary to postpone the trial until by lapse of time the danger of the prejudice may reasonably be thought to have been substantially removed.
Id. at 114. By contrast, the legislative hearings on the Cerro Maravilla shootout were staged by the Senate of Puerto Rico, and they were initiated before any of the defendants had been indicted. The pattern of official conduct that led this court in Delaney to exercise its supervisory power is therefore less evident here.17
It is, of course, true that the sixth amendment entitles a criminal accused to a “speedy and public trial, by an impartial jury of the State and district wherein the crime shall have been committed.” U.S. Const, amend. VI. One can argue that an accused is not required to yield his consti*739tutional right to be tried in the vicinage in order to secure another constitutional right, trial before an impartial jury. But this argument is not dispositive in circumstances like these. See United States ex rel. Darcy v. Handy, 351 U.S. 454, 463, 76 S.Ct. 965, 970, 100 L.Ed. 1331 (1956) (although not dispositive, petitioner’s failure to move for a change of venue as a means “to prevent the drawing of an unfair trial jury from a community allegedly infected with hysteria and prejudice” is significant); Stroble v. California, 343 U.S. 181,193-94, 72 S.Ct. 599, 605-06, 96 L.Ed. 872 (1952). The sixth amendment also guarantees a speedy trial, a right to which the government, as well as the accused, has a claim. Government — society itself — cannot be utterly deprived of the right to prosecute and try someone for a crime within a reasonable time merely because of widespread community knowledge.
If an accused in a situation such as the present seeks a change of venue, judicial fairness may require that it be granted. As in Rideau, should the request be denied, this could be a denial of due process of law. But if an accused expressly declines to seek a venue change, we think he carries a significantly heavier burden to show that widespread community publicity concerning the crimes of which he is charged render his trial presumptively unfair — that, because of the publicity alone, the jurors drawn from the district where he insists he has a right to be tried are presumptively unfit to meet the “impartial jury” standard of the sixth amendment. Society cannot be placed in a position where it is unable to bring to trial the violators of its laws.
Here, although the evidence shows intense publicity, it is not, given the factors discussed above, so extreme as to warrant our presuming prejudice solely from the nature of the publicity.18
D. Conclusion
In reviewing the district court’s refusal to grant a second continuance, we operate under an “abuse of discretion standard.” See, e.g., United States v. Gullion, 575 F.2d 26, 28 (1st Cir.1978). After carefully reviewing the record, we conclude that (1) the trial was conducted in a proper and decorous manner; (2) the jurors’ voir dire testimony showed no evidence of disabling bias; and (3) neither the voir dire answers of other venire members nor the nature of the publicity itself warrants our presuming prejudice. Accordingly, we hold that the district court did not abuse its discretion in denying appellants’ motion for a second continuance.
II. EVIDENCE OF THE MURDERS
On March 2, 1985, the day opening statements were made, Rios Polanco moved to exclude from evidence details pertaining to the beatings and actual killing of the two independentistas. The district court denied the motion. The court later refused a similar request made by Rios Polanco, Colon Berrios, Quiles Hernandez, Mateo Espada, and Perez Casillas. Appellants claim error, asserting that the details of the murder (1) were not relevant to a prosecution for perjury, and (2) even if relevant, were so prejudicial as to require being excluded. We disagree.19
The evidence at issue was clearly relevant. A number of the counts charged appellants with lying about specific aspects of the shootings. For example, Count 6 alleged that, induced by Perez Casillas, Miguel Marte Ruiz perjured himself before a grand jury in claiming to have heard only *740one set of shots. To prove this charge, the government had to demonstrate, among other things, that at least two rounds of shots were fired. In theory, this burden could have been satisfied by witnesses testifying merely that they heard a second volley. To make such testimony persuasive, however, the government needed to explain why two rounds were fired, which required going into the details of the killings. See United States v. Mills, 704 F.2d 1553, 1559 (11th Cir.1983) (district court did not abuse its discretion by admitting evidence of “illegal or otherwise improper acts which did not constitute elements of the crime charged in the indictment, but [which] pertained to a chain of events forming the context, motive, and set-up of the crime”), cert. denied, 467 U.S. 1243, 104 S.Ct. 3517, 82 L.Ed.2d 825 (1984).
Count Í9 alleged that Rafael Torres Marrero committed perjury in an March 12, 1980 deposition when he claimed, among other things, that Soto Arrivi, after being shot, fell down a steep ravine. To satisfy its burden of proving falsity, the government had to demonstrate where the body in fact lay, which required reference to the details of the shootings {e.g., that the victims were allegedly kneeling together, far from any ravine, when killed by a shotgun blast fired at close range).
Finally, Count 24 charged Luis Reveron Martinez with making false material declarations before the grand jury in testifying that the two independentistas “never stopped resisting. They were at all times shooting against us and we were defending ourselves.” Obviously, it was relevant to proof of falsity for the government to show that, although the victims had been kneeling and begging for mercy, they were beaten and subsequently killed.20
Evidence may, of course, be relevant but unfairly prejudicial. Fed.R.Evid. 403. Whether this is so is a matter left, within broad limits, to the discretion of the trial court. See, e.g., United States v. Ka-douh, 768 F.2d 20, 21 (1st Cir.1985); United States v. Kepreos, 759 F.2d 961, 964 (1st Cir.), cert. denied, — U.S.-, 106 S.Ct. 227, 88 L.Ed.2d 227 (1985). The question is one of “unfair” prejudice — not of prejudice alone. See, e.g., Dollar v. Long Manufacturing, N.C., Inc., 561 F.2d 613, 618 (5th Cir.1977) (“virtually all evidence is prejudicial or it isn’t material. The prejudice must be ‘unfair’ ”), cert. denied, 435 U.S. 996, 98 S.Ct. 1648, 56 L.Ed.2d 85 (1978). Here, appellants were accused of engaging in specific acts of peijury as part of a scheme intended to cover up the shootings at Cerro Maravilla. We cannot say that it was “unfair” to permit the jury to become acquainted with the government’s evidence pertaining to the shootings — brutal as the details were — where they were so closely intertwined with the acts of perjury charged. Cf. Scales v. United States, 367 U.S. 203, 255-56, 81 S.Ct. 1469, 1499-1500, 6 L.Ed.2d 782 (1961). Given the direct relevance of the evidence to the government’s case, the district court did not abuse its discretion by denying appellants’ motion.
III. FAILURE TO SEVER
While the jury was being selected, Colon Berrios, Rios Polanco, Bruno Gonzalez, Gonzalez Perez, Quiles Hernandez, Mateo Espada, Torres Marrero, and Perez Casillas each moved for severance. The events covered by the peijury indictments did not indicate that these particular defendants had engaged in the alleged beating and shooting of the two independentistas. Appellants argued that their right to a fair trial would be jeopardized by the “spillover effect” of being tried with the officers supposed to have engaged in such savage acts. The district court denied the motions, finding that (1) they were not timely filed and (2) even if timely, they lacked merit.
In support of its conclusion that these appellants had waived the right to request severance, the court noted that Fed.R.Crim.P. 12(b)(5) states explicitly that *741motions for severance must be raised prior to trial. The failure to satisfy that deadline “shall constitute waiver thereof, but the court for cause shown may grant relief from the waiver.” Fed.R.Crim.P. 12(f). Here, appellants contend that the dangers of a joint trial did not become apparent until after the voir dire had commenced. The voir dire, they claim, revealed that the venire members were focusing on the more violent aspects of the case, thereby raising the specter of “guilt by association.” The district court rejected this argument, holding that
Although [the argument] is relevant to a request for a special instruction such as that already included in the individualized voir dire, in a case where no one is charged with murder this is certainly no reason to order severance of the trials.
Thus, the court refused to “grant relief from waiver” as allowed under Fed.R. Crim.P. 12(f).
In reviewing the district court’s finding of waiver we operate under an abuse of discretion standard. See United States v. Brooks, 567 F.2d 134, 138-39 (D.C.Cir. 1977); see generally United States v. Greenleaf, 692 F.2d 182, 187 (1st Cir.1982) (whether to grant a severance is lodged in the trial court’s discretion), cert. denied, 460 U.S. 1069, 103 S.Ct. 1522, 75 L.Ed.2d 946 (1983); United States v. Perez, 648 F.2d 219, 224 (5th Cir.), cert. denied, 454 U.S. 970, 102 S.Ct. 516, 70 L.Ed.2d 388 (1981) (same). Here, a number of reasons support the court’s finding of waiver. Most importantly, appellants could not have been surprised at the type of evidence the government intended to produce. Bruno Gonzalez’s motion admits that “the Indictment ... did foreshadow the confussion [sic] of the evidence and the clear prejudice” to him.
Nonetheless, we would hesitate to uphold the denial of severance on grounds of waiver if compelling interests of justice otherwise required. See Schaffer v. United States, 362 U.S. 511, 516, 80 S.Ct. 945, 948, 4 L.Ed.2d 921 (1960) (“judge has a continuing duty at all stages of the trial to grant a severance if prejudice does appear”). In the case at bar, however, we do not believe that the court’s refusal to sever “deprived defendants of a fair trial, resulting in a miscarriage of justice.” United States v. Albert, 773 F.2d 386, 388 (1st Cir.1985). The district court found that:
Although none of the defendants are [sic] charged with murder they are accused of conspiring to conceal a murder. The government cannot meet its burden and rest its case merely by proving that defendants had combined and “conspired to obstruct justice.” The underlying premise behind the charges described in the indictment requires proof that the government’s version of how things happened is the true one. It must prove beyond a reasonable doubt that the events in Cerro Maravilla occurred as it alleges they did occur and that all defendants knowingly conspired to hide this from the authorities conducting investigations. Proof of such events would have to be presented against each defendant even if each one were to be tried separately.
Order Denying Motion for Severance, at 3.
The district court did not abuse its discretion in drawing this conclusion. In United States v. Ciampaglia, 628 F.2d 632 (1st Cir.), cert. denied, 449 U.S. 956, 101 S.Ct. 365, 66 L.Ed.2d 221 (1980), we held that where multiple defendants are being tried on charges directly related to the same overall scheme and transaction, and “where separate trials would have necessarily involved repetitive use of most of the same evidence and same facts, we find no possibility of [an abuse of discretion] absent a clear showing of substantial prejudice.” Id. at 643; see also United States v. Crooks, 766 F.2d 7, 10 (1st Cir.), cert. denied, — U.S. -, 106 S.Ct. 421, 88 L.Ed.2d 362 (1985); United States v. Cleveland, 590 F.2d 24, 29 (1st Cir.1978) (“Defendants must show a very significant degree of prejudice to overcome society’s interest in conducting joint trials____”).
As the district court noted, the government was required to show that its version of the events was substantially true in order to support a conviction under Count 1, *742which charged all defendants with conspiracy to cover-up the events of Cerro Mara-villa by committing perjury. The government could not prove the existence of such a coverup unless it first showed what actually occurred at Cerro Maravilla. Thus, even in a separate trial, the general details of the beatings and the murders, at a minimum, would have been admissible against all defendants.
To be sure, being tried with defendants who did the shooting meant that the jury learned of the greater criminality of those associates. But the mere possibility of this kind of spillover is not ordinarily thought a sufficiently real danger to require a severance. In United States v. Cleveland, 590 F.2d 24 (1st Cir.1978), three defendants were tried together for armed robbery. Because one of the defendants had made admissible confessions, the other defendants sought severance. The district court refused to sever and we affirmed, noting that the risk of spillover is seldom sufficient to warrant separate trials. Id. at 28-29; see United States v. Arruda, 715 F.2d 671, 679 (1st Cir.1983) (allegation of guilt by association inadequate to render denial of severance an abuse of discretion). In drawing this conclusion, we cited with approval a Second Circuit decision that upheld a lower court’s refusal to sever even though, conceivably, defendants might have had a better chance of acquittal in a separate trial. Cleveland, 590 F.2d at 28; see also United States v. Martinez, 479 F.2d 824, 828 (1st Cir.) (“prejudice means more than just a better chance of acquittal at a separate, trial”).
In addition to the general admissibility of the evidence against all appellants and the strong presumption in favor of joint trials, two other factors lead us to uphold the district court’s refusal to sever. First, the court provided a clear instruction warning the jury to consider each count separately. See United States v. Greenleaf, 692 F.2d 182, 187 (1st Cir.1982), cert. denied, 460 U.S. 1069, 103 S.Ct. 1522, 75 L.Ed.2d 946 (1983); United States v. Escalante, 637 F.2d 1197, 1201-02 (9th Cir.), cert. denied, 449 U.S. 856, 101 S.Ct. 154, 66 L.Ed.2d 71 (1980). Second, the jury, by returning acquittals on 8 of the 44 counts, “reassures us that [it] complied with the court’s directives.” Greenleaf, 692 F.2d at 187. On this record, we conclude that the district court committed no reversible error in denying appellants’ motion for severance.
IV. SUFFICIENCY OF EVIDENCE TO SUPPORT PERJURY CONVICTIONS
Individual appellants take exception on various grounds to their convictions under the different perjury counts.21 These challenges include claims that, in some counts, a defendant’s statement was literally true (whatever other implications it may have suggested), and hence nonperjurious. As to other counts, appellants claim that the supposed perjurious responses lacked materiality to the inquiry in which they were rendered. And as to still others, some appellants challenge outright the legal sufficiency of the prosecution’s evidence. Other errors are also charged.
,We now address these matters individually. We affirm all except the convictions of Colon Berrios under Counts 37 and 38. We discuss Colon Berrios’s convictions first.
A. Colon Berrios
The indictment charged Colon Berrios with three counts of perjury allegedly committed during his January 16, 1980 deposition in the civil action brought by Rosado’s and Soto Arrivi’s survivors. At trial, following the government’s case-in-chief, Colon Berrios moved for a judgment of acquittal pursuant to Fed.R.Crim.P. 29. The district court denied the motion, an action it repeated when Colon Berrios renewed his motion after defendants rested. After two days of deliberations, the jury acquitted Colon Berrios on Count 36, but returned *743verdicts of guilty on Counts 37 and 38. He asserts on appeal that the government produced insufficient evidence to support his convictions under the two counts. Because our analysis of Count 37 depends in part on whether the conviction under Count 38 stands, we shall begin with the latter.
1. Count 38
In his deposition, after being asked “who was your normal supervisor,” Colon Berrios responded “Lieutenant Gonzalez.” (Emphasis added.) Colon Berrios then answered “no” when asked whether “Gonzalez [had] anything to do with the operation at Cerro Maravilla,” a contention the government alleges is perjurious. As stated in the indictment, “Nelson Gonzalez Perez was present at Cerro Maravilla on July 25, 1978, when the shots were fired which killed Carlos Soto Arrivi and Amaldo Dario Rosado.” Although the indictment assumed that “Lieutenant Gonzalez” and “Nelson Gonzalez Perez” were the same person, an assumption shared by the government at trial, we are unable to draw such a conclusion in the absence of a sufficient evidentiary foundation.
The government’s evidence clearly established that Nelson Gonzalez Perez was a member of the Police of Puerto Rico assigned, at the time of the Cerro Maravilla shootings, to the same section of the force as was Colon Berrios, the intelligence division. As did other government witnesses, Jose Montanez Ortiz, a police officer present when the independentistas were shot, testified that Nelson Gonzalez Perez was at Cerro Maravilla on July 25, 1978. Thus, Colon Berrios perjured himself in responding that “Lieutenant Gonzalez” did not have anything to do with the Cerro Maravilla operation provided the government proved that, by “Lieutenant Gonzalez,” Colon Berrios meant Nelson Gonzalez Perez and not someone else.
The record, however, does not afford such proof. The government has directed us to no document or witness which, when mentioning Nelson Gonzalez Perez’s rank, calls him anything but sergeant.22 By itself, this disparity would not be fatal, if the record as a whole permitted a fair inference that Nelson Gonzalez Perez was one and the same as “Lieutenant Gonzalez.” But the mystery of the true “Lieutenant Gonzalez” is deepened, and rendered in the end inexplicable, by evidence of another Lieutenant Gonzalez, different from Nelson Gonzalez Perez, who was also in the intelligence division. Antonio Mendez Rivera, a former Second Lieutenant in the intelligence division, testified as follows:
Q. Who were the other second Lieutenants, if you recall?
A. Lieutenant Sebastian Ortiz, Lieutenant Jaime Quiles, and I am not sure if by that time there was Lieutenant Francisco Gonzalez.
Given the above, the indication that Nelson Gonzalez Perez may have been a sergeant, and the government’s total failure to present easily obtained clarifying evidence — for example, to show that Colon Berrios’s supervisor was in fact Nelson Gonzalez Perez — the record lacks sufficient evidence, even when construed most favorably to the government, to allow a rational trier of fact to find Colon Berrios guilty beyond a reasonable doubt. See United States v. Drougas, 748 F.2d 8, 15 (1st Cir. 1984); United States v. Marolda, 648 F.2d 623, 624 (9th Cir.1981).
2. Count 37
In his January 16, 1980 deposition, Colon Berrios was asked if he had discussed the Cerro Maravilla incident with fellow officers Bruno Gonzalez or Reveron Martinez “since the time it happened.” Colon Berr-ios replied, in part, “I have not made any comments like that.” When examined on whether he had discussed the incident with “any of the other defendants” in the civil suit, Colon Berrios once again said “no.” The government alleges that these are per-jurious statements in that Colon Berrios “met with Juan Bruno, Luis Reveron, Jose Rios Polanco, Rafael Torres and others at *744Cerro Maravilla on August 2, 1978, and discussed the events of July 25, 1978.”
The most damaging evidence against Colon Berrios was offered by Modesto Delgado Garcia, an employee of the corporation that owned the Channel 7 tower that Rosado and Soto Arrivi were allegedly intending to sabotage. He testified that on August 2,1978, Colon Berrios came to Cerro Maravilla along with Rios Polanco, Reveron Martinez, Rafael Torres, and a number of district attorneys.23 Although the evidence indicates that the district attorneys discussed the shootings with each of the defendants present, and that the defendants may have talked among themselves, the government offered no evidence that Colon Berrios, although present, participated in the discussions.
The government, moreover, produced no evidence, with the exception of the August 2 episode, showing that Colon Berrios talked at any other time with any of the defendants. Although such a meeting could perhaps be inferred if Colon Berrios had engaged in perjury closely related to that of other defendants, the jury convicted Colon Berrios of only one other count of peijury, a verdict we found to be unsupported by sufficient evidence. Given this inadequate record, we reverse the conviction under Count 37.
B. Literal Truth
In Bronston v. United States, 409 U.S. 352, 93 S.Ct. 595, 34 L.Ed.2d 568 (1973), the Supreme Court held that 18 U.S.C. § 1621 (1982), the general perjury statute, did not extend “to answers unresponsive on their face but untrue only by ‘negative implication.’ ... [A]ny special problems arising from the literally true but unresponsive answer are to be remedied through the ‘questioner’s acuity’ and not by a federal perjury prosecution.” Id. at 361, 362, 93 S.Ct. at 601, 602; see also id. at 357-58, 93 S.Ct. at 599-600 (false negative implication not sufficient for peijury); United States v. Finucan, 708 F.2d 838, 847-48 (1st Cir. 1983) (statement must be literally false). Different appellants make claims of “literal truth” as to Counts 3, 5, 23, 29, and 44, which we now consider seriatim.
1. Count 3
Count 3 charges appellant Perez Casillas with perjury for testifying in a March 10 deposition, in substance, that on the morning of the shootings, Lieutenant Quiles sent Agent Montanez to Rio Piedras (a section of the city of San Juan far removed from Cerro Maravilla) to observe whether Soto Arrivi and Rosado boarded a bus leaving for Guanica.24 Perez Casillas argues on appeal that his testimony “was literally true although it conveyed false information by implication.”
We think that the government adduced sufficient proof to support the jury’s finding that Perez Casillas perjured himself under Count 3. Carmelo Cruz Arroyo, a member of the Intelligence Division, testified that on July 25,1978, between 7:00 and 7:30 in the morning, Captain Jaime Quiles “instructed [him] to report to the Rio Pie-dras area where supposedly [Soto Arrivi and Rosado] were leaving from.” He claimed that the only person who accompanied him was then-Lieutenant Antonio Mendez. Cruz further testified that after the independentistas secured a publico car {i.e., cab), he and Mendez followed them from San Juan to the base of Cerro Maravilla. According to Cruz, shortly after he and Mendez arrived at Cerro Maravilla, he talked with Perez Casillas, telling “the Colonel that the car in which the terrorists were driving had just past [sic] by.”
*745Montanez’s own testimony at trial, if believed also directly contradicted the version of events claimed by Perez Casillas. Mon-tanez stated that on July 24, 1978, pursuant to instructions given him by Perez Ca-sillas, he had personally set up surveillance at Toro Negro (Cerro Maravilla is a mountain in the Toro Negro area of Puerto Rico). Montanez testified that nothing unusual happened that day.
According to Montanez’s continued testimony, the next day, July 25, 1978, he reported to work between 7:00 and 8:00 a.m. at the intelligence division’s headquarters in Hato Rey. He then received instructions from Perez Casillas to accompany him to the Isla Grande airport along with Jaime Quiles and Nelson Gonzalez.25 Montanez did so, and once at the airport, he and Perez Casillas separated and in two flights departed for Mercedita Airport in Ponce. Upon arriving at Ponce, all the officers, including Montanez and Perez Casillas, “boarded some vehicles” and went to Cerro Maravilla, where the shootings later took place.
From the testimony given by Cruz and Montanez, the jury could have reasonably concluded that Montanez did not go to Rio Piedras the day of the shootings, including during the early morning hour when Perez Casillas claimed Quiles dispatched Montanez to watch the bus terminal. More importantly, the evidence indicates that Perez Casillas knew that Montanez was not at Rio Piedras. From the time Montanez reported to work on July 25 until the shootings took place, he was with or near Perez Casillas either at or en route to Cerro Maravilla. We conclude that the jury had sufficient evidence on which to return a conviction under Count 3.
2. Count 5
In Count 5, Perez Casillas is charged with perjury for stating during a March 10, 1980 deposition essentially that when he arrived at the area where the shootings had taken place,26 between two and five minutes after they occurred, one person was dead and a second was being placed into a car. Despite Perez Casillas’ apparent claim of error, we believe that the government presented sufficient evidence of falsity to support the conviction.
Officer Montanez testified that after the first volley of shots was fired, the two independentistas were still alive:
Q. Mr. Montanez, after Gonzalez Ma-lave [an undercover police officer who was injured during the initial volley of shots] was taken away to the hospital,![27] what if anything happened to Dario and Soto?
A. They stayed at the place where they were arrested.
Q. [W]ere they alive at the time, or dead at the time you saw these assaults taking place?
A. They were alive.
Q. Did you stay in the area where these assaults were taking place?
*746A. Uh, I believe not, I was driving Don Julio Ortiz Molina to the location of the police tower.
Q. Did you return to the scene where the assaults were taking place?
A. Yes, sir.
Q. What happened when you returned? A. After I came back the atmosphere was fully charged where anything could happen, then I became aware that Colonel Perez was leaving the place and I noticed, or maybe by intuition that something maybe not good was going to happen, and I didn’t want to stay there, so I left.
Q. What happened next ... ?
A. Well, what I remember is not very, very clear, but I believe that a detonation was heard.
Q. What kind of a detonation, if you know?
A. It was a detonation like the shooting of a shotgun.
Montanez’s testimony indicates that after the initial volley of shots, the two independentistas were both alive and that they remained so until after Perez Casillas left the area. This and similar testimony28 was sufficient to allow the jury to conclude that Perez Casillas knew they were alive and had perjured himself as charged in Count 5 when he spoke of one being dead.
3. Count 23
Count 23 alleges that on March 6, 1980, Rafael Torres Marrero committed perjury before a grand jury when he asserted that by the time the wounded undercover agent was “leaving, when the car was already leaving, they were putting the other injured man inside the car.” Because the evidence establishes that the only other people allegedly injured were the independentistas, and that neither victim had been shot until after the undercover agent had been taken to the hospital, see evidence discussed in conjunction with Count 5, supra, the record contains sufficient evidence to support this conviction.
4. Count 29
Count 29 charges Bruno Gonzalez with perjury for stating before a grand jury, among other things, that by the time he arrived at the area of the shootings, Soto Arrivi’s body had already been removed. Appellants’ assert that “[t]his answer was literally true although it conveyed false information by implication.”
The government produced sufficient evidence to support a conviction under Count 29. Montanez testified that Bruno Gonzalez was present when the exchange of shots between the independentistas and the officers occurred. Montanez claims that after the initial volley of shots, the independentistas gave up their arms. At that point, they were put in Bruno Gonzalez’s control while the other officers conducted a brief examination of the area. Thus, if Montanez is believed, Bruno was “at the scene” well before Soto Arrivi was killed and “carried away.”
Similarly, Cartagena Flores testified that after their capture, the independentistas were kneeling together. Four agents, Re-veron, Bruno, Moreno, and Torres, surrounded them. Shortly thereafter, the in-dependentistas were shot. The jury could certainly infer from this testimony that Bruno Gonzalez was present at the time the independentistas were shot, and thus before Soto Arrivi’s body had been carried away.
5. Count 44
Count 44 charges Mateo Espada with perjury for stating before a grand jury that after July 25, 1978, he never discussed the shootings with Perez Casillas. Given Miguel Cartagena Flores’ testimony that he, Perez Casillas, and Mateo *747Espada met and talked about the shootings on September 12, 1983,29 we find appellants’ claim that the government presented insufficient evidence of literal falsity to be without merit.
C. Materiality
To convict a person of perjury, 18 U.S.C. § 1621 (1982) requires that the allegedly perjurious statement pertain to a “material matter.” See United States v. Goguen, 723 F.2d 1012, 1019 (1st Cir.1983); United States v. Indorato, 628 F.2d 711, 717 (1st Cir.), cert. denied, 449 U.S. 1016, 101 S.Ct. 578, 66 L.Ed.2d 476 (1980). Recently, in United States v. Scivola, 766 F.2d 37 (1st Cir.1985), we elaborated on the meaning of materiality, stating that “the test for materiality is a broad one. A statement is material if it is ‘capable of influencing the tribunal on the issue before it.’ The statement need not be material to any particular issue in the case, but rather may be material to any proper matter of the jury’s inquiry, including the issue of credibility.” Id. at 44 (citations omitted).
Here, appellants claim that Counts 10, 11, 12, and 28 should have been dismissed for lack of materiality.30 The government disagrees, arguing that all four counts point to the same scheme — the attempt by appellants to conceal the presence of Jose Montanez Ortiz at the shootings. Thus, the government contends, defendants devised the story that Cruz, not Montanez, took the second flight from San Juan to Ponce on July 25, 1978 (Counts 10 and 11). Similarly, Bruno Gonzalez’s statement that Colon Berrios was in charge of the agents near the tower (Count 28) allegedly hid the fact that Montanez Ortiz was at Cerro Ma-ravilla and in command of those agents.
Although the government produced no direct evidence proving that the perjurious statements about Cruz’s activities were designed to hide Montanez’s role,31 the record contained enough circumstantial evidence to allow such a conclusion to be drawn. The government established that Montanez was in command of the agents operating around the television tower and that he flew with Nelson Gonzalez Perez from the Isla Grande Airport in San Juan to the Mercedita Airport in Ponce. Moreover, Cruz testified that he did not fly to Cerro Maravilla on July 25. Indeed, Cruz asserted that for his benefit, months after the *748shootings, Perez Casillas and other officers retraced the route they had taken to Cerro Maravilla on July 25. They did so to allow Cruz to testify falsely before the senate that he had accompanied Perez Casillas and others to Cerro Maravilla on the day of the shootings.
We believe that this evidence is sufficient to allow a reasonable jury to infer that defendants attempted to conceal Montanez’ involvement by substituting Cruz in his place.
We are also satisfied that the concealment of Montanez’s role falls within the materiality requirement of section 1621. The perjury charges before us arose out of three cases: two involved federal grand juries investigating the killings and the third pertained to a civil action alleging violations of Rosado’s and Soto Arrivi’s federally protected rights. In each case, knowledge of the precise people involved in the shootings and the role each person played was “capable of influencing the tribunal on the issue before it.” Scivola, 766 F.2d at 44. For example, in assessing liability, the jury trying the civil case would certainly be interested in knowing whether Montanez was at the shootings. Accordingly, we affirm appellants’ convictions on Counts 10-12 and 28.
D. Failure of Proof.
Appellants next attack the convictions returned under Counts 21, 22, 30 and 40, claiming that the government produced insufficient evidence. We find these arguments to be without merit.
Í. Count 21
Count 21 charges Torres Marrero with perjury for the following testimony before a grand jury:
Q. With respect to the man who was taken to the hospital who had been shooting at the police, did you see anyone strike or hit that person at any time? A. No.
Q. Referring to the one who was just wounded?
A. No. Nobody was hit.
Torres Marrero asserts that because no evidence established that he actually saw an independentista being struck, his conviction under Count 21 cannot stand. The government does not respond to Torres Marrero’s claim, but argues that the jury properly concluded that Torres’ unqualified statement that “[n]obody was hit” was knowingly false.
We believe the government presented sufficient evidence to support the conviction. A number of witnesses testified that Torres Marrero was one of the four agents who surrounded the independentistas immediately after their capture. See, e.g., testimony of Miguel Cartagena Flores (“Q. And who were these agents that were around these two individuals [Soto and Ro-sado]? A. Agent Reveron, Bruno, Moreno, and Torres”) (emphasis added); testimony of Antonio Mendez Rivera (“Q. Who was present, to your knowledge, in the immediate area where the shots that you have described, were fired ... ? A. Rafael Moreno, Rafael Torres, and Luis Reveron”) (emphasis added).
The government also demonstrated that immediately prior to the fatal shootings, the two independentistas were repeatedly assaulted. Montanez testified “[a]fter the shooting event ... the atmosphere was very hot because believing that the [undercover] agent, the fellow worker that was hurt was such a damaging hurt that it could cause his death and there was a collective hysteria going on by which the arrested persons were beaten.” Similarly, Julio Ortiz Molina (the publico, i.e., cab, driver) stated that “[t]hey [the independen-tistas] were being kicked and hit with the butt of rifles.”
This evidence was sufficient to allow the jury to conclude either that (1) Torres Marrero must have seen the beatings going on or (2) even if he did not actually see the beatings, his presence in the immediate area made it inevitable that he knew of them and thus lied by stating that “nobody was hit.”
2. Count 22
In Count 22, Torres Marrero was charged with perjury for the following testimony before the grand jury:
Q. After the initial shooting did you hear any shots fired later?
*749A. No, no fires — nothing was shot.
On appeal, he claims that the government presented no evidence that he actually heard the shots.
As shown in the discussion of Count 21, Torres Marrero was one of the four agents surrounding the independentistas after their capture. The testimony of Miguel Cartagena Flores, among other people, demonstrated that Torres Marrero was still nearby when Rosado and Soto Arrivi were killed. Indeed, Antonio Mendez Rivera, a police officer present at Cerro Maravilla, testified that “Mr. Moreno grabs the weapon that Rafael Torres [Marrero] was using, and fired at the one who turned out to be Soto Arrivi.” See also the testimony of Montanez Ortiz (Moreno Morales told Mon-tanez that “someone had not wanted or had not dared to shoot at Soto Arrivi and that [Moreno Morales] took away his weapon and shot him”).
In light of this evidence, the jury was certainly entitled to conclude that Torres Marrero was lying when he stated that “no, no fires — nothing was shot.” Because people far away from the shootings heard the gun fire, it is reasonable to infer that Torres Marrero, who was within six feet of the independentistas, must have heard the shots.
3. Count 30
Count 30 alleges that Bruno Gonzalez perjured himself before a grand jury by responding “no” when asked “After the first shooting was over, did you hear throughout the rest of the next hour any other shot fired?”. Because the evidence demonstrated that Bruno Gonzalez was one of the four agents surrounding the independentistas before their death, see discussion of Count 21, the jury could have reasonably inferred that he must have heard the shots.
4. Count 40
Count 40 claims that Rios Polanco committed perjury before a grand jury when he stated that he did not hear any shots after the initial volley. Although Rios Polanco does not appear to have been as close to the independentistas as were Bruno Gonzalez and Torres Marrero, a number of witnesses testified that he was in the general vicinity of the Channel 7 facility. Given this evidence, it was the jury’s responsibility to evaluate whether Rios Polanco, like others not in the immediate area, heard the shootings.
E. “Failure to Pin Down ”
Nelson Gonzalez Perez claims that his convictions under Counts 32, 33, 34, and 35 must be reversed. While before the grand jury, Gonzalez Perez stated that he “did not remember” seeing Jose Montanez Ortiz (Count 32), Luis Reveron Martinez (Count 33), Rafael Moreno Morales (Count 34), or Rosado and Soto Arrivi (Count 35) between the hours of 7:30 a.m. and 3:00 p.m. on July 25, 1978. The government, however, produced evidence showing that he was present at Cerro Maravilla at those times and that those individuals were likewise there, permitting the jury to infer, given the enormity of the events and his association with Montanez, Reveron and Moreno, that he was lying when he said he did not remember.
Gonzalez now argues that,
It is the responsibility of the lawyer to probe____ If a witness evades, it is the lawyer’s responsibility to recognize the evation [sic] and to bring the witness back to the mark, to flush out the whole truth with the tools of adversary exami-nation____ [Here,] the prosecutor took his [Gonzalez Perez’s] answers and failed to follow them up.
Brief at 53.
We assume that Gonzalez Perez is arguing that his answers were too vague to support a perjury conviction. We disagree. Gonzalez clearly stated that he “did not remember” and the jury was entitled to conclude that, under these circumstances, he did remember, and was perjuring himself when he declared otherwise.32 United *750States v. Ponticelli, 622 F.2d 985, 989 (9th Cir.), cert. denied, 449 U.S. 1016, 101 S.Ct. 578, 66 L.Ed.2d 476 (1980).
F. Abuse of the Grand Jury Process
Appellants contend that Counts 31, 32, 33, 34, 35, 42, and 44 should have been dismissed because they pertain to declarations made before a grand jury whose investigation was already complete. Appellants present no evidence indicating that the grand jury’s investigation had concluded by the time the perjurious statements charged in Counts 31-35, 41-42 were made. Accordingly, we affirm the convictions returned under the counts.
V. CONSPIRACY
Count 1 charged all defendants with conspiracy to commit, among other offenses, perjury before the grand jury and in depositions. The count alleged that defendants engaged in the scheme in order to “prevent the citizens of Puerto Rico and law enforcement authorities of Puerto Rico and the United States from learning that Amaldo Dario Rosado and Carlos Soto Arrivi had been unlawfully brutalized and killed by officers of the Police of Puerto Rico ... at Cerro Maravilla.” The jury returned convictions against each defendant on Count 1, a decision all appellants except for Moreno Morales and Perez Casillas challenge for insufficiency of evidence. We reverse the conviction against Colon Berrios, while affirm as to the other appellants.
The government presented direct evidence of Quiles Hernandez’s and Mateo Espada’s involvement in the conspiracy. Miguel Cartagena Flores testified that “days after the shooting,” in the general police headquarters at Hato Rey, he met with Moreno Morales, Perez Casillas, and Quiles Hernandez “to get together as to what we were going to say” when questioned pursuant to the investigation being made by the Department of Justice. According to Cartagena Flores, Perez Casillas “gave him instructions” on the substance of his testimony, including telling him falsely to state, if asked, “that Montanez had not travelled by airplane and that it was Carmelo Cruz who had traveled by airplane.” See discussion of materiality, supra, section IV C. Cartagena Flores also asserted that on September 2, 1983, he met with Mateo Espada, Perez Casillas, and Quiles Hernandez to discuss how to testify before the Senate. Carmelo Cruz Arroyo corroborated Cartagena’s testimony (stating that Mateo Espada and Quiles Hernandez were at the September 2 meeting and claiming that Perez Casillas provided him with false testimony to give before the Senate).
The government also proved through circumstantial evidence that Torres Marrero, Bruno Gonzalez, Gonzalez Perez, and Rios Polanco participated in the conspiracy. The evidence demonstrated that they were all at Cerro Maravilla when the shootings occurred. They are each members of the same division within the police force as those defendants who either concede the existence of the conspiracy or who were convicted on direct evidence of meeting in furtherance of the conspiracy. Most importantly, however, each was found to have committed multiple perjury before the grand jury with the effect of “preventing the citizens of Puerto Rico and law enforcement authorities” from learning the details surrounding the deaths of Rosado and Soto Arrivi.
The similarity of their perjury gives rise to the inference that they were *751all in league. It strains credulity, for example, to conclude that Torres Marrero (Count 22), Bruno Gonzalez (Count 30), and Rios Polanco (Count 40) independently arrived at the false conclusion that only one round of shots was fired. This example, which is but one of a number, permitted the jury to conclude that the police officers acted in concert to devise a story intended to conceal the truth about the shootings.
The government, of course, was entitled to prove conspiracy through circumstantial evidence. As the Supreme Court stated in Glasser v. United States, 315 U.S. 60, 80, 62 S.Ct. 457, 469, 86 L.Ed. 680 (1942), “ [participation in a criminal conspiracy need not be proved by direct evidence; a common purpose and plan may be inferred from a ‘development and a collocation of circumstances.’ ” (Citations omitted). See United States v. Cincotta, 689 F.2d 238, 241 (1st Cir.), cert. denied, 459 U.S. 991, 103 S.Ct. 347, 74 L.Ed.2d 387 (1982); United States v. Patterson, 644 F.2d 890, 893 (1st Cir.1981); United States v. Bithoney, 631 F.2d 1, 5 (1st Cir.1980), cert. denied, 449 U.S. 1083, 101 S.Ct. 869, 66 L.Ed.2d 808 (1981). Thus, we affirm the convictions under Count 1 of Bruno Gonzalez, Gonzalez Perez, Rios Polanco, and Torres Marrero.
We reverse, however, the conspiracy conviction of Colon Berrios. Although a number of witnesses testified that Colon Berrios was present at Cerro Maravilla, the government did not present sufficient evidence, as we have already determined supra, for us to affirm. Since perjury was not shown, there is insufficient other evidence to prove that he took part in a conspiracy to cover up the true facts of the events at Cerro Maravilla.
VI. INEFFECTIVE ASSISTANCE OF COUNSEL
Perez Casillas asks us to reverse his convictions because he received ineffective assistance from his trial attorney. This assertion has no merit.
In Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), the Supreme Court adopted a two part standard for assessing such a claim. A defendant must show (1) that his attorney made errors so serious that the sixth amendment right to counsel was violated; and (2) that but for the errors, there is a reasonable probability that the result of the proceeding would have been different. Id. at 687, 694, 104 S.Ct. at 2064, 2068. The Court advised that “[¡judicial scrutiny of counsel’s performance must be highly deferential---- [A] Court must indulge a strong presumption that counsel’s conduct falls within the wide range of reasonable professional assistance.” Id. at 689, 104 S.Ct. at 2065; see also Therrien v. Vose, 782 F.2d 1, 3 (1st Cir.), cert. denied, — U.S. -, 106 S.Ct. 2285, 90 L.Ed.2d 727 (1986) (without specific showing of errors and prejudice, ineffective assistance of counsel claim must fail); United States v. Fuller, 768 F.2d 343, 346 (1st Cir.1985) (same).
Here, Perez Casillas argues that his attorney committed grievous error by failing to cross examine three prosecution witnesses, Marte Ruiz, Cartagena Flores, and Cruz Arroyo. These witnesses provided highly incriminating evidence against Perez Casillas. For example, Officer Cartegena testified that Perez Casillas stated that “he had received confidential information that a group of armed terrorists, armed and dangerous, were thinking about attacking some towers at the Toro Negro area. That among them there was a hostage, that everything possible must be done to save the hostage’s life and that the terrorists were not, or should not come down alive.” Perez Casillas contends that leaving such testimony unexamined deprived him of effective assistance of counsel “as thoroughly as if trial counsel had been absent.”
We cannot say, however, that the failure to cross examine was an unreasonable trial tactic. Experienced trial attorneys may choose not to cross examine witnesses where the probable result is a mere repetition and strengthening of the direct testimony. Counsel here could have reasonably concluded that cross examination would at best be futile and at worst self-destructive. None of the other defense attorneys chose *752to cross examine these witnesses. Appellant provides only generalized speculation as to what cross examination might have uncovered; he points to nothing in the record which indicates that an examination of these particular witnesses was reasonably likely to produce a different verdict.
To show prejudicial error, Perez Casillas had to demonstrate that cross examination stood a likely chance to undermine the probative value of the witnesses’ testimony (and thereby the verdict itself). Having failed to make that showing, he failed under Strickland v. Washington to assert a valid claim of ineffective assistance of counsel.33
VII. LENGTH OF SENTENCES
All appellants contend that the terms of imprisonment imposed upon them are disproportionately severe.34 A court of appeals’ power to intervene in respect to length of sentences, however, is extremely limited. As we stated in United States v. Francesco, 725 F.2d 817, 823 (1st Cir.1984), “[t]he reviewing court may overturn a sentence only when it exceeds the statutory limit, or is so disproportionate to the offense for which it was imposed that it constitutes cruel and unusual punishment.” (Citations omitted). The sentences did not exceed the limits permitted under the relevant federal perjury statutes, 18 U.S.C. §§ 371, 1621-1623, and they cannot be said to constitute cruel and unusual punishment.
VIII. CONCLUSION
We find no merit in appellants’ remaining arguments. Accordingly, with the exception of all of Colon Berrios’s convictions (Counts 1, 37, 38), the judgments below are affirmed.

Affirmed in part; reversed in part.


. For decades, Puerto Rico has been engaged in an internal debate over its status with the United States, causing most issues touching on that debate — including the Cerro Maravilla shootings — to receive island-wide attention. Puerto Rico, not a state, currently holds a unique "Commonwealth” status. At the time of the Cerro Maravilla incident and until 1985, Puerto Rico's governor was Carlos Romero Barcelo, a leader of the PNP or "statehood” party. The current governor, Rafael Hernandez Colon, belongs to the PDP or "Commonwealth” party, as have a majority of both houses of the legislature since the early 1980s.


. For example, on the front page of the November 12, 1983 El Reportero, a headline read "Montanez Confirms Planning of Murder.” Similarly, the November 28, 1983 San Juan Star had on its front page a story entitled "Cerro Cover-up Unsealed.” For a more extensive listing of the media coverage given the Cerro Maravilla incident prior to August 1984, see United States v. Perez-Casillas, 593 F.Supp. 794, 798-805 (D.P.R.1984).


. The jury did not convict on Counts 6, 7 (Perez Casillas), 19, 20 (Torres Marrero), 36 (Colon Berrios), 39 (Rios Polanco), 41 and 43 (Mateo Espada).


. Another approximately 55 venire members were excused, typically on grounds of health or economic hardship, without an examination of their knowledge or opinions of the Cerro Mara-villa affair.


. In Patton v. Yount, 467 U.S. 1025, 1034-35 n. 10, 104 S.Ct. 2885, 2890 n. 10, 81 L.Ed.2d 847 (1984), the Supreme Court noted that "the only significant difference in the [voir dire] procedures followed here and in Irvin [where the conviction was reversed] is that the veniremen here were brought into the courtroom alone for questioning, while it appears that those in Irvin were questioned in front of all those remaining in the panel. This is not an insubstantial distinction, ... but we do not find it controlling.”


. The district coin! did not make a finding in so many words that the jury, as a whole, met the constitutional standards of impartiality. However, it is only reasonable to infer that it so found. The main object of the 17-day voir dire and carefully tailored questions put by the judge to each potential juror was to determine impartiality. Following the individual voir dire of each juror who was chosen, the court either characterized the person as "impartial” or "qualified" or denied a challenge for cause. Venire persons not chosen included those who showed partiality or the potential for partiality. Thus, the seating of the jury at the conclusion of the voir dire amounted to a finding that those seated constituted, in the court’s view, an impartial jury meeting constitutional standards.


. Juror No. 227 said he “may have some idea ... that maybe there something strange happened over there at Maravilla, and the people never knew the real truth of what happened over there.”


. Juror No. 88 said "there might be some sympathy ... [f]or the officers ... [i]f they would go to jail.” Juror No. 169 testified that “for all the policemen I feel some sympathy ... because our lives and our properties are guarded by them, and I also have a boy scout group, and I teach them to obey policemen____”


. Juror No. 245 testified, “I do not accept the ... force and other act that members [of the independence movement] make to obtain to destroy the Government."


. Juror No. 79 testified in very ambiguous language as to the possibility of his "not sympathizing" with the defendants' victims, because their group “was too independent.” This testimony is so inconclusive that, in conjunction with Juror No. 79's professions of impartiality, we cannot regard it as evidencing a preconceived opinion as to the defendants' guilt or innocence. The remaining jurors' voir dire testimony contains not even an ambiguous reference to possible sympathies in either direction.


. We take judicial notice that some or all of the present defendants were, when tried in February 1985 for perjury, awaiting prosecution by the Commonwealth of Puerto Rico for their alleged direct involvement in the shootings at Cerro Maravilla — prosecutions involving, in some cases, charges of first degree murder. A continuance in the present perjury cases granted to await a less super-charged atmosphere would have to be tailored so as to take into account the fact that these Commonwealth criminal trials, creating their own brand of publicity and after-effects, would at some point occur. We are told that such trials have yet to take place but are scheduled to begin this year.


. Even if 42.85 percent of the venire can be said to have had a fixed opinion of defendants’ guilt or innocence, as our dissenting brother believes, we do not think that disabling community prejudice should be presumed. With due respect for our colleague, such a percentage, which in this case includes some venire members who believed in defendants’ innocence and others able to lay aside their opinions, is insufficient to warrant discarding the selected jurors’ professions of impartiality, especially as such professions were subject to an extensive voir dire. See Patton v. Yount, 467 U.S. 1025, 104 S.Ct. 2885, 81 L.Ed.2d 847 (1984) (conviction reinstated despite 77 percent of venire member having an opinion as to defendant’s guilt or innocence).


. The Eleventh Circuit recently decided a case, relying on Rideau, in which it presumed juror prejudice from the nature and quantity of pretrial publicity. See Coleman v. Kemp, 778 F.2d 1487 (11th Cir.1985), cert. denied, — U.S.-, 106 S.Ct. 2289, 90 L.Ed.2d 730 (1986). Although the decision is distinguishable on a wide variety of grounds, four are particularly important. First, the Eleventh Circuit found it significant that, unlike in the instant case, the trial judge did not conduct a voir dire of each venire member individually. Second, Coleman requested and was denied a change of venue; the principal question was thus whether the court had erred in denying a change of venue. See infra at pp. 736-739. Third, there was evidence that the community in which Coleman, an out-of-state stranger, was tried almost uniformly believed that he was guilty. Finally, nearly one-half the venire from which Coleman’s jury was drawn testified to fixed opinions of guilt, as compared to approximately one-quarter here.


. Our review of the voir dire amply supports this conclusion. As already discussed, although some of the venire members had fixed opinions of appellants’ guilt, most remained open minded, and some admitted to believing appellants' version of events. Juror No. 141, for example, was one of the members of the venire who believed in appellants’ innocence. He admitted to having a "partial opinion,” stating that "the policemen were doing their jobs. They follow orders like any other human being." Likewise, Juror No. 153 testified that he "would be more inclined to take it for granted that they just did what they were assigned to do. They worked within the law, and that was it."


. The dissent asserts that in this case the government is "legally estopped” from arguing on appeal the importance of defendants’ failure to seek a change of venue. This conclusion is based in part on the government’s never suggesting to the district court the possibility of change of venue as an alternative to a continu-anee. We disagree with our brother. When a defendant feels that the community in the vici-nage of the crime is prejudiced against him, it is his responsibility, not the government’s, to request a change of venue. The government does not carry the burden of acting as defendant’s counsel in this matter.


. As already noted, the existence of likely or pending untried criminal charges against these same appellants in the Commonwealth courts meant that for an indefinite period of time there was the potential for continuing publicity, including the possibility of defendants’ convictions on charges of murder or other serious charges which would further stigmatize them. While our dissenting colleague, a resident of Puerto Rico, apparently believes that a relatively short continuance would have resulted in án improved climate, we can only respond that the district judge, herself a resident of Puerto Rico, assessed the situation otherwise.


. It is true that the federal government granted immunity to the three members of the Cerro Maravilla stake-out team who were called to testify at the Puerto Rico Senate hearings. But this involvement is minimal compared with the federal government’s contribution to the publicity that tainted the proceedings in Delaney. In addition, the lack of any pending federal prosecution at the time of the Puerto Rico Senate hearings renders the federal government less culpable for the publicity at issue, as compared with the congressional investigators in Delaney. There, the congressional committee had been requested by federal prosecutors to conduct its hearings in private, owing to the upcoming trial. But the congressional committee ignored this request, and proceeded to hold public hearings on the misdeeds of an individual already under federal indictment. 199 F.2d at 109-10. Delaney thus presents the spectacle of two branches of the federal government conducting almost simultaneous public trials of the same individual. The instant case, in which a separate government conducted the hearings, the federal grand jury convened after the hearings, the federal court granted a six-month continuance, and two years separated the hearings from the trial, presents a much less compelling case for this court to exercise its supervisory powers.


. Even if the evidence were such as to require presuming prejudice, we would not necessarily find error in the district court’s denial of the motion for continuance. As the Eleventh Circuit recently noted, Rideau may allow the presumption of prejudice to be rebutted by a showing of impartiality in the voir dire testimony. See Coleman v. Kemp, 778 F.2d 1487, 1541 n. 25 (11th Cir.1985), cert. denied, — U.S.-, 106 S.Ct. 2289, 90 L.Ed.2d 730 (1986).


. The record is ambiguous as to whether Moreno Morales, Torres Marrero, Gonzalez Perez, and Bruno Gonzalez ever asked the trial court to exclude the details of the murders. We need not resolve this uncertainty, however, given our conclusion that the district court committed no •error.


. In addition to Counts 6, 19, and 24, the indictment contained other allegations of perjury to which detailed evidence of the murders were relevant. See, e.g., Count 13 (Quiles Hernandez’s deposition testimony on the location of the victims' bodies); Count 15 (Moreno Morales’ grand jury testimony that he did not see Soto Arrivi and Rosado being hit).


. Defendants did not appeal on specific grounds of this nature as to the following perjury counts in which convictions were entered: counts 2, 4, 8 (Perez Casillas); 9, 13 (Quiles Hernandez), 14-18 (Moreno Morales). The defendants convicted under these counts did, however, appeal on more general grounds discussed elsewhere.


. On a few occasions, the government’s attorney referred to Gonzalez Perez as "lieutenant”, drawing no objections from defendants nor being corrected by the witness. For obvious reasons, we do not accord much weight to this evidence.


. Colon Berrios argues that Delgado Garcia’s identification of the people who attended the August 2 meeting was inadmissible hearsay. We need not decide the issue, however, because even with Delgado’s identification, the government presented insufficient evidence to support a conviction on Count 37.


. In his deposition, Perez Casillas stated that “Lieutenant Quiles waited until I arrived but before that he sent an agent to Rio Piedras to observe the bus leaving for Guanica, if these persons were going to depart on that bus and he gave them instructions to follow them, to pass on information on that." When asked "who was that person," Perez Casillas stated “Agent Montanez.”


. Montanez testified as follows:
Q. Did you return to work on July 25, 1978? A. Yes, sir.
Q. To what place did you go when you returned to work on that day?
A. I went back again to the intelligence division.
Q. At about what hour of the day did you arrive for work?
A. It must have been seven, eight o’clock. Q. Did you receive specific instructions about what you were to do that day, when you arrived at work?
A. I received instructions from Colonel Perez Casillas, to go with him and with captain Jaime Quiles and sergeant Nelson Gonzalez up to the Isla Grande airport.


. Given the evidence, referred to below, that Perez Casillas in fact arrived at the scene after the first volley of shots, the jury was entitled to infer that Perez Casillas was referring in his deposition response to what he was claiming to have seen after the first volley of shots. See United States v. Finucan, 708 F.2d 838, 848 (1st Cir.1983) ("where an answer may or may not be false depending upon possible interpretations of an ambiguous question, it is for the jury to decide whether the defendant has committed perjury”).


27. This testimony suggests that not all of Perez Casillas’s deposition statement was literally false. When Perez Casillas claimed that he saw a body being put into a car, he could have been referring to Gonzalez Malave.


. For example, Miguel Cartagena Flores testi- . fied that at the time of the initial volley, he was on his lunch break, as was Perez Casillas. Upon hearing the shots, he and Perez Casillas got into a car and drove up the road leading to where the shootings had taken place. When they arrived at the scene, Gonzalez Malave (the undercover agent) was being carried away. According to Cartagena Flores, Rosado and Soto Arrivi were in detention and still alive.


. Cartagena Flores testified that:
Q. After that meeting that day, was there any other meeting in relation with the same subject matter?
A. During those days, not about that subject. Q. You say during those days, how about time after?
A. When the case was being investigated again, by the Senate—
Q. What year was that?
A. ’83
Q. When and where did [the meeting] happen?
A. I don’t remember the exact date but it was in the area of Toro Negro.
Q. Can you be more specific as to how that meeting took place?
I was called upon to report to work in Ponce. I go to Ponce to the Mercedita Airport and there I encountered the Colonel [Perez Casil-las].
Q. Who else was there if anybody else? A. In Ponce there was Carlos Santiago and Nazario Mateo, the sergeant. There was Colonel Perez Casillas, Captain Quiles and also Carmelo Cruz that went there.
Q. And did you go to any place from that place you all met?
A. We went to the Toro Negro area.
Q. Did the whole group go to the Toro Negro area?
A. Correct.
(Emphasis added). At that meeting, Perez Casil-las told the officers in attendance how to testify.
Carmelo Cruz Arroyo, who participated in the meeting, likewise testified that Mateo Espada was present.


. In Count 10, Jaime Quiles Hernandez is charged with perjury for stating that Carmelo Cruz flew to Cerro Maravilla on the morning of the shootings. Similarly, Count 11 stated that Quiles lied by answering “yes” when asked whether “the plane went back and picked up Carmelo Cruz and then he joined you there____”
Count 12 accuses Quiles Hernandez of petjury for stating that at the time "the shots” were fired, Carmelo Cruz was with him in the police tower. In Count 28, Bruno Gonzalez is accused of petjury for stating that Colon Berrios was in charge of the agents stationed near the television tower.


. Montanez, however, did acknowledge having told Perez Casillas that he did not "want to appear in ... the death of the two terrorists." When asked how Perez Casillas responded, Montanez stated that "I believe what he told me was, don’t worry Montanez, I don’t believe you will appear in this."


. To carry its burden under Counts 32-34, the government did not need to prove through direct evidence that Gonzalez saw the other agents. The jury could reasonably infer that at *750some point during the day the officers would have encountered each other.
With Count 35, however, such an inference would be more tenuous — Gonzalez Perez would not have inevitably seen Soto Arrivi or Rosado during the period they (or their bodies) were at Cerro Maravilla. The evidence, however, shows that Gonzalez almost certainly saw the two inde-pendentistas. See, e.g., testimony of Montanez Ortiz (after the second round of shots, Gonzalez Perez came running down from the grounds of the tower — where the independentistas were killed — and requested keys for some handcuffs. Soto Arrivi had been handcuffed shortly after his capture).
Gonzalez Perez also argues that it is immaterial whether he saw Montanez, Reveron, Torres, Soto Arrivi, or Rosado on the day of the shootings. Given the importance of establishing what officers were at Cerro Maravilla on July 25, and the role Gonzalez Perez played in the shootings, this argument has no merit.


. Perez Casillas argues that under the doctrine of United States v. Cronic, 466 U.S. 648, 104 S.Ct. 2039, 80 L.Ed.2d 657 (1984), no showing of prejudice was required. In Cronic, however, the Court held that "only when surrounding circumstances justify a presumption of ineffectiveness can a Sixth Amendment claim be sufficient without inquiry into counsel’s actual performance at trial." Id. at 662, 104 S.Ct. at 2048 (citations omitted). The Court made clear that these circumstances arise only in extreme cases, such as where the designation of counsel was either ‘“so indefinite or so close upon the trial as to amount to a denial of effective and substantial aid.’” Id. at 660, 104 S.Ct. at 2048 (citation omitted). Where, as here, the alleged error is one of strategy, both Cronic and Strickland require the defendant to show prejudice.


. The sentences were as follows:
[[Image here]]